Citation Nr: 9914598	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-411 25	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for a back disability 
to include spondylolisthesis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to May 
1946.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Manila, Philippines, Regional Office 
(RO).  In a June 1997 Board decision, the Board determined 
that the veteran had submitted new and material evidence to 
reopen the claims of entitlement to service connection for 
gastritis, rheumatoid arthritis, and spondylolisthesis.  The 
claims were remanded to the RO for a de novo review.  The RO 
conducted a de novo review and denied entitlement to service 
connection for gastritis, rheumatoid arthritis, and 
spondylolisthesis in April, August, and October 1998.  


REMAND

The Board has determined that further VA examination is 
required before the issues in this case can be decided on the 
merits.  Regarding the claim for entitlement to service 
connection for a back disability to include 
spondylolisthesis, the veteran asserts that he injured his 
back during service in July 1945 while under enemy fire.  He 
has submitted various lay statements in support of his 
contentions.  Service medical records, dated in December 
1945, indicate that the veteran complained of pain in the low 
back for the past year.  It was noted that he did not have an 
injury.  Examination revealed slight splinting of the lower 
lumbar vertebrae on bending.  There was some tenderness over 
the lumbo-sacral joint.  The diagnosis was spondylolisthesis, 
mild, cause unknown.  An X-ray examination revealed partial 
sacralization of L5.  The service medical records noted that 
after bed rest for five days, there was no pain and splinting 
was no longer present. 

A December 1951 VA examination report indicates that the 
veteran reported having pain on and off in the lumbar spine.  
It was noted that the back complaints were due to an injury 
from hitting himself against a rock.  Examination revealed 
that there was no deformity or tenderness of the spine.  
There was no crepitus or limitation of motion.  X-ray 
examination revealed sacralization of the transverse 
processes of L5.  The diagnosis, in pertinent part, was 
sacralization at L5 manifested by slight pain and motion, 
cause undetermined.  Spondylolisthesis was not found.   

Treatment records from the V.C. Medical Center, dated in 
1990, reflect, in pertinent part, a diagnosis of degenerative 
joint disease of the back, lumbar spine osteoarthritis, and 
chronic low back pain.  A June 1990 X-ray examination of the 
lumbar spine revealed moderate hypertrophic degenerative 
changes and relative narrowing of the L3-L4 disc space 
associated with degenerative disc disease.  Treatment records 
by Dr. N.T., dated from 1991 to 1997, reflect, in pertinent 
part, diagnoses of arthritis and discogenic degenerative 
joint disease.  An August 1997 X-ray examination of the 
lumbar spine revealed spondylosis deformity with severe 
degenerative disc disease.   

The VA has a duty to assist the veteran in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  This duty includes 
providing a complete and thorough medical examination of the 
claimed disability that takes into account the records of the 
veteran's prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The duty to 
assist also includes providing an examination by a specialist 
when deemed appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The Board finds that in order to fairly adjudicate the 
veteran's claim, a VA examination is necessary to determine 
whether the veteran's current back disability is related to 
his complaints of low back pain and the diagnosis of 
spondylolisthesis in service.  The examiner should provide an 
opinion as to whether the partial sacralization of L5, which 
was detected in service, is a congenital or developmental 
disability.   

Regarding the claims for entitlement to service connection 
for gastritis and rheumatoid arthritis, the veteran asserts 
that he incurred such disorders in service.  The Board finds 
that it is not entirely clear, from the current medical 
evidence of record, whether the veteran currently has such 
disorders.  In a statement received in May 1996, Dr. N.T. 
stated that the veteran had arthritis involving mainly the 
shoulders, cervical and lumbosacral spine, and knees.  There 
was no indication that that the veteran had rheumatoid 
arthritis.  A June 1996 upper gastrointestinal series report 
reflects an impression of small duodenal ulcer of the distal 
aspect of the bulb; there was no evidence of gastric ulcer 
and gastritis was not detected.  Review of the record reveals 
that the veteran was not afforded a VA examination.  

As noted above, the duty to assist includes providing a 
complete and thorough medical examination of the claimed 
disability that takes into account the records of the 
veteran's prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The duty to 
assist also includes providing an examination by a specialist 
when deemed appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The Board finds that in order to fairly adjudicate 
the veteran's claims, a VA examination is necessary to 
determine whether the veteran currently has gastritis and 
rheumatoid arthritis.     

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of the medical 
care providers who treated him for his 
claimed disabilities since 1997.  Any 
medical care provider(s) so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
records are not associated with the 
claims folder.  The veteran should be 
asked to sign any necessary consent forms 
for the release of the records.    

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's 
current back disability.  The examiner 
should estimate the likely date of onset 
of any back disability found.  The 
examiner should render an opinion as to 
the etiology of any back disability 
found, whether the veteran has 
spondylolisthesis and, if so, whether it 
is as least likely as not that it is 
etiologically related to the veteran's 
period of service, whether the veteran's 
symptoms in service were an early 
manifestation of his current back 
disability, and whether the sacralization 
at L5, which was detected during service, 
is a congenital or developmental 
disorder.  The examiner should render an 
opinion as to whether the veteran has 
rheumatoid arthritis or arthritis, and if 
so, the examiner should estimate the date 
of onset of such disorder and render an 
opinion as to whether such disorder is 
etiologically related to the veteran's 
period of service.  The examiner should 
specify which joints are affected by the 
arthritis.  All indicated tests should be 
conducted.  The claims file and a copy of 
this REMAND must be made available to the 
examiner prior to the requested 
examination.  The rationale for any 
opinion expressed should be explained. 

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and etiology of any 
gastrointestinal disorder.  The examiner 
should determine whether the veteran 
currently has gastritis, and if so, the 
examiner should estimate the date of 
onset of the gastritis and render an 
opinion as to whether the gastritis is 
etiologically related to the veteran's 
period of service.  All indicated tests 
should be conducted.  The claims file and 
a copy of this REMAND must be made 
available to the examiner prior to the 
requested examination.  The rationale for 
any opinion expressed should be 
explained. 

4.  Thereafter, the RO should review all 
the additional evidence and readjudicate 
the claims of entitlement to service 
connection for a back disability, 
gastritis, and rheumatoid arthritis.   

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


